1                               UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3
      MICHAEL A. RICHARDSON,                                Case No. 3:18-cv-00363-RCJ-CBC
4
                                            Plaintiff                    ORDER
5            v.

6     RENEE BAKER, et al.,

7                                      Defendants

8

9    I.     DISCUSSION

10          On May 29, 2019, this Court issued a screening order that: 1) dismissed without

11   prejudice and without leave to amend claims challenging the duration of Plaintiff’s

12   confinement, because those claims were barred by Heck v. Humphrey, 512 U.S. 477

13   (1994); 2) dismissed with prejudice Plaintiff’s federal claims challenging the calculation

14   of Plaintiff’s parole eligibility date, because Plaintiff did not and could not state a colorable

15   claim; and 3) dismissed the state law claims for lack of jurisdiction. (ECF No. 4). The

16   Clerk of the Court entered judgment the same day. (ECF No. 6.)

17          On June 7, 2019, Plaintiff, with the help of another inmate, filed a motion to vacate

18   judgment pursuant to Federal Rules of Civil Procedures 59(e) and 60(b)(1) and filed a

19   motion for leave to amend his civil rights complaint. (ECF No. 7 at 1-14.) Plaintiff included

20   a proposed first amended complaint with these motions. (ECF No. 7 at 15-58).

21          Upon motion by a party within twenty-eight days of the entry of judgment, the Court

22   may alter or amend its findings under Federal Rule of Civil Procedure 59(e). Fed. R. Civ.

23   P. 59(e). A party may seek reconsideration under Federal Rule of Civil Procedure 60(b).

24   Fed. R. Civ. P. 60(b). “Reconsideration is appropriate if the district court (1) is presented

25   with newly discovered evidence, (2) committed clear error or the initial decision was

26   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist.

27   No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion

28   for reconsideration “may not be used to raise arguments or present evidence for the first

                                                        1
1    time when they could reasonably have been raised earlier in the litigation.” Carroll v.

2    Nakatani, 342 F.3d 934, 945 (9th Cir. 2003). District courts have discretion regarding

3    whether to grant a motion to amend under Rule 59(e) or 60(b). Wood v. Ryan, 759 F.3d

4    1117, 1121 (9th Cir. 2014).

5           In the motion to vacate judgment, Plaintiff appears to be arguing that the Court

6    clearly erred in its screening order because: 1) the Court improperly determined that some

7    of his claims were barred by Heck v. Humphrey, 512 U.S. 477 (1994); and 2) the Court

8    improperly concluded that Plaintiff could not state a due process claim based on the

9    allegedly improper calculation of Plaintiff’s parole eligibility dates. (ECF No. 7 at 9.) The

10   Court will address each argument in turn.

11          A. Heck and Wilkinson

12          In its screening order, the Court relied on Heck v. Humphrey, 512 U.S. 477 (1994),

13   and Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005), to determine that, to the extent

14   Plaintiff was seeking damages based on an allegation that he had served too much time

15   in prison or will be serving too much time in prison, he was barred from pursuing such

16   claims as he had not alleged that a court previously has invalidated the duration of his

17   sentence or confinement. (ECF No. 4 at 5). The Court therefore dismissed those claims

18   without prejudice and without leave to amend. (Id.)

19          In his motion to vacate the judgment, Plaintiff alleges that his claims are not barred

20   because: 1) he is seeking damages rather than the restoration of his good time credits;

21   and 2) he cannot currently obtain habeas relief because his habeas petition was rejected

22   on mootness grounds, so he is not required to have another court invalidate the duration

23   of his confinement before challenging the duration of confinement in this § 1983 action.

24   (ECF No. 7). Plaintiff is incorrect on both grounds.

25          First, the fact that Plaintiff is seeking monetary damages rather than the restoration

26   of credits does not excuse Plaintiff from meeting the requirements of Heck and Wilkinson.

27   In fact, Heck itself involved a request for damages, not injunctive relief. Heck, 512 U.S.

28   479. In Heck the Supreme Court held that, in order to recover damages for allegedly

                                                  2
1    unconstitutional imprisonment “a § 1983 plaintiff must prove that the conviction or

2    sentence has been reversed on direct appeal, expunged by executive order, declared

3    invalid by a state tribunal authorized to make such determination, or called into question

4    by a federal court's issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-

5    87. A claim for damages “bearing that relationship to a conviction or sentence that

6    has not been so invalidated is not cognizable under § 1983.” Id. at 487. Thus, as the

7    Court explained in its screening order, the Supreme Court has held that “a state prisoner’s

8    § 1983 action is barred (absent prior invalidation)–no matter the relief sought (damages

9    or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

10   conviction or internal prison proceedings)–if success in that action would necessarily

11   demonstrate the invalidity of confinement or its duration.” Wilkinson v. Dotson, 544 U.S.

12   74, 81-82 (2005) (emphasis added).

13          Here, Plaintiff unquestionably is challenging the duration of his confinement.

14   Indeed, in his motion to vacate the judgment, Plaintiff maintains that he is challenging

15   Defendants’ “failure to properly calculate his sentence” and asserts that they violated his

16   Fourteenth Amendment rights “by making him serve more time than necessary.” (ECF

17   No. 7 at 4).   Plaintiff appears to concede that he has not had the duration of his

18   confinement invalidated by another court. Id. Therefore, Plaintiff’s claims challenging the

19   amount of time he served on his sentences are barred by Heck.

20          Second, the fact that a state court rejected Plaintiff’s habeas petition as moot

21   because Plaintiff’s sentences already had expired does not relieve Plaintiff of his

22   obligation to meet the requirements of Heck. A failure to timely pursue habeas remedies

23   does not exempt a Plaintiff from the requirements of Heck even if habeas relief is now

24   impossible as a matter of law. Guerrero v. Gates, 442 F.3d 696-97 (9th Cir. 2006);

25   Cunningham v. Gates, 312 F.3d 1148, 1153 n.3 (9th Cir. 2002), as amended on denial of

26   reh'g (Jan. 14, 2003).

27          Here, Plaintiff maintains that, when statutory amendments went into effect in 2007,

28   more credits should have been applied to the maximums on the sentences he had served
                                                 3
1    and the sentence he was still serving and, because those credits were not retroactively

2    applied to his sentences, his sentences were not reduced as they should have been.

3    (ECF No. 7 at 19, 29). Although those amendments have been in effect for over ten years

4    and allegedly have been affecting him for that period of time, it appears that Plaintiff did

5    not seek a state court order invalidating the terms of his sentences based on the alleged

6    failure to apply these amendments to Plaintiff. Accordingly, the Court did not err in its

7    screening order when it determined that Plaintiff had not complied with the requirements

8    of Heck.

9           B. Due Process Claims Relating to Parole Eligibility Dates

10          In the screening order, the Court determined that Heck and Wilkinson did not bar

11   Plaintiff’s claims regarding the calculation of his parole eligibility dates in accordance with

12   NRS 209.4465(7)(b). (ECF No. 4 at 6). In his original complaint, Plaintiff relied on

13   Williams v. State Dep't of Corr., 402 P.3d 1260, 1262 (Nev. 2017), to argue that the

14   statutory provision that applied to him at the time he committed his offenses, NRS §

15   209.4465(7)(b), was not properly applied to him, resulting in incorrect calculations of his

16   parole eligibility dates. (ECF No. 1-1 at 3-6, 20). However, the Court dismissed the due

17   process claims with prejudice because allegations that a defendant violated state law are

18   not sufficient to state a colorable due process claim and because Plaintiff did not and

19   could not allege a liberty interest in the correct calculation of his parole eligibility dates.

20   (ECF No. 4 at 6-8).

21          It appears that Plaintiff is taking a new tactic now and wants to amend the

22   complaint to allege that the 2007 amendments to NRS 209.4465 entitled him to have

23   credits applied to him retroactively when calculating his parole eligibility dates, but these

24   credits were not applied to his parole eligibility dates. (ECF No. 7 at 19, 29). This appears

25   to be a different theory of liability from his original complaint.

26          Even if the original complaint could be construed to include such a theory, Plaintiff

27   still could not state a due process claim. Both theories are based on a broader proposition

28   that Plaintiff has a liberty interest in a parole eligibility date. However, even if Plaintiff

                                                    4
1    were correct 1 about being entitled to have more credits applied to his parole eligibility

2    dates due to the 2007 amendments, he still would not have a liberty interest.                           In the

3    motion to vacate, Plaintiff insists that a mere error of state law is a violation of due process

4    and that he has a liberty interest in receiving good time credits. (ECF No. 7 at 5-7). As

5    the Court explained in the screening order, the Supreme Court has made it clear that a

6    violation of state law is not sufficient to state a due process claim. Swarthout v. Cooke,

7    562 U.S. 216, 216 (2011). Standard due process analysis requires the existence of a

8    liberty or property interest and, when there is such a liberty interest or property interest,

9    the only other issue is whether the plaintiff was deprived of that interest without the

10   constitutionally required procedures. Id. at 219-20. Nevada state prisoners do not have

11   a liberty interest in parole or parole eligibility. See Moor v. Palmer, 603 F.3d 658, 661-62

12   (9th Cir. 2010); Fernandez v. Nevada, No. 3:06-CV-00628-LRH-RA, 2009 WL 700662, at

13   *10 (D. Nev. Mar. 13, 2009).

14           Plaintiff relies on Wolff v. McDonnell, 418 U.S. 539 (1974), to argue that he has a

15   liberty interest in receiving good time credits. 2 In Wolff, the Supreme Court drew on the

16   law concerning parole revocation and probation revocation to address the issue of what

17   procedural protections were required for the disciplinary revocation of good time credits.

18   Wolff, 418 U.S. 539. However, in Sandin v. Conner, 515 U.S. 472 (1995), the Supreme

19   Court characterized the issue in Wolff as a liberty interest in a “shortened prison sentence”

20   which resulted from a statutory requirement that good time credits were revocable only if

21   the prisoner was guilty of serious misconduct. Sandin, 515 U.S. at 477 (quoting Wolff,

22   418 U.S. at 557). The Supreme Court then went on to hold that, even when a state statute

23   1 It appears that Plaintiff is not correct. In 2007, NRS 209.4465(1) was amended to increase the amount of
     credits from 10 to 20 days per month. 2007 Nev. Stat., ch. 25, § 5, at 3176. That provision applied
24   retroactively “to reduce the minimum term of imprisonment of an offender described in subsection 8 of NRS
     209.4465.” 2007 Nev. Stat., ch. 25, § 21(a), at 3196. NRS 209.4465(8)(d), in turn, provided that credits
25   earned pursuant to NRS 209.4465 did not apply to an offender’s minimum term of incarceration if he was
     convicted of a category B felony. 2007 Nev. Stat., ch. 25, § 5, at 3177. Plaintiff alleges that his offenses all
26   were category B offenses. (ECF No. 7 at 7). He therefore was not entitled to have more credits applied to
     the calculation of his parole eligibility date. See Lopez v. Baker, 434 P.3d 927 (Nev. 2019) (unpublished)
27
     2 Plaintiff has not alleged that he was deprived of any constitutionally required procedures. There is no
28   point in giving Plaintiff leave to amend to allege such deprivations because he does not have a liberty
     interest.
                                                            5
1    uses mandatory language, a state can create a liberty interest that invokes procedural

2    protections under the Due Process Clause only if the state's action "will inevitably affect

3    the duration of his sentence" or if there are prison conditions that impose "atypical and

4    significant hardship on the inmate in relation to the ordinary incidents of prison life."

5    Sandin, 515 U.S. at 484, 487 (emphasis added).

6             Thus, the issue is whether the alleged failure to apply more credits to Plaintiff’s

7    parole eligibility dates would inevitably affect the duration of plaintiff's sentences. It would

8    not. Plaintiff is not challenging the application of credits to his maximum sentence.

9    Plaintiff's claim regarding application of more credits to his parole eligibility affects when

10   Plaintiff would be considered for parole, not when he would be entitled to be released.

11   This is true regardless of whether he relies on Williams or the 2007 amendments. In

12   Nevada, the decision whether to grant parole is highly discretionary and the person

13   seeking parole is not entitled to parole. NRS 213.1099(1), (2); Moor v. Palmer, 603 F.3d

14   658, 661–62 (9th Cir. 2010).        Therefore, earlier consideration for parole does not

15   inevitably affect the duration of a prisoner’s sentence. See Wilkinson v. Dotson, 544 U.S.

16   74, 82 (2005) (holding that speeding up consideration for parole does not necessarily

17   imply the invalidity of the duration of the prisoner’s sentence); Andrews v. Torres, 594 F.

18   App'x 450, 451 (9th Cir. 2015) (holding that claim seeking recalculation of minimum

19   eligible parole date was not barred by Heck because such an outcome would not

20   necessarily result in earlier release or imply the invalidity of the prisoner’s continued

21   confinement); Klein v. Coblentz, 1997 WL 767538, *4 (10th Cir. 1995) (relying on Sandin

22   to hold that, where good time credits applied under state law only to determining the

23   prisoner’s parole eligibility date and not to a sentence reduction, the loss of credits did not

24   inevitably increase the duration of the sentence and there was no liberty interest invoking

25   due process requirements); Dodge v. Shoemaker, 695 F. Supp. 2d 1127, 1139 (D. Colo.

26   2010).

27

28
                                                    6
1          Thus, regardless of what theory Plaintiff relies upon to claim that he did not have

2    the right number of credits applied to his parole eligibility date, he does not and cannot

3    allege a liberty interest, and he therefore does not and cannot state a due process claim.

4          Accordingly, the Court did not err when it dismissed the due process claims with

5    prejudice, and there is no basis for granting Plaintiff leave to amend his due process

6    claims.

7    II.   CONCLUSION

8          For the foregoing reasons, it is ordered that the motion to vacate judgment and the

9    motion to amend the complaint (ECF No. 7) are denied.

10
               Dated: This 13th day of August, 2019.
11         DATED THIS ___ day of                       2019.
12

13                                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         7
